Citation Nr: 1309727	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable disability evaluation for residuals of a left index finger laceration with small scar formation, neuropathy, and tricompartmental degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1980 and from May 1981 to December 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 videoconference hearing, and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable disability evaluation for service connected residuals of a left index finger laceration with small scar, neuropathy, and tricompartmental degenerative changes.

At his October 2011 video conference hearing, the Veteran's representative requested that the Veteran be afforded a new VA examination of his left index finger as his most recent VA examination was in October 2009, more than three years ago.  While at his hearing the Veteran offered conflicting statements regarding whether or not his disability has actually worsened since his last VA examination, he did complain that the VA examination report did not accurately reflect the severity of his disability.  For example, he alleged that his scar is larger than noted in the October 2009 VA examination report.  Additionally, the Veteran complained that the VA examiner implied that he failed to cooperate with the examination, when in fact his disability is so painful he was unable to move the joints of his finger during range of motion testing.

Given the suggestion that the disability may have worsened, the Board finds that the matter should be remanded to ascertain all identifiable residuals of the left index finger injury to include dermatological, orthopedic and neurological symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left index finger disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file. A specific request should be made for any outstanding records from Drs. Cronin and McShane, and VA. 
 
2. Once this is done, the RO should schedule the Veteran for a VA examination of his service-connected residuals of a left index finger laceration.  All dermatological (e.g., scarring), orthopedic (e.g. limitation of motion), and neurological (e.g., diminished sensation) residuals of the left index finger disability should be identified. The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

